Citation Nr: 1444705	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-47 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right wrist condition.

3. Entitlement to service connection for a left wrist condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980.  She also served in the Reserves until apparently December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a formal hearing in Washington D.C.; a transcript of which is contained in the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets any additional delay a remand of these claims may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claims so the Veteran is afforded every possible consideration. 

Review of the record raises doubt as to whether all of the Veteran's periods of active service have been verified.  Specifically, there is no indication that an attempt has been made to verify the dates of any active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA).  Thus, on remand, an attempt to verify these periods of service should be made before the Board renders a decision in this case.  

The Veteran also indicated that while she was hospitalized for morning sickness during service, she underwent a psychiatric evaluation.  Further, she stated that she was treated for her wrists at the Brooke Army Medical Center Annex at Fort Sam Houston, from July 1979 to November 1979.  However, there is no documentation of this treatment in her service treatment records.  Therefore, an additional attempt should be made to ensure that the Veteran's complete service treatment records have been obtained.

The Veteran is claiming service connection for PTSD, including as due to Military Sexual Trauma (MST) as well as threats to her safety.  She has presented evidence of a current PTSD diagnosis due to her reported MST contained in her VA treatment records.  She has competently reported several events during her active duty service that she links to her PTSD, including:  being asked to join a prostitution ring by an officer and being threatened after turning him in to authorities; being told by her first sergeant that she would be promoted only if she slept with him; and later being raped by the same first sergeant at a bar.  The RO attempted to obtain records regarding the first incident but ultimately generated a formal finding on their unavailability after determining they were likely destroyed.  The Veteran has stated that she did not formally report the latter two incidents, partly because superiors would not follow through for her.  

To date, no VA compensation examination has been provided to examine the etiology of the Veteran's claimed psychiatric disorder.  While she has not produced independent corroboration of her alleged in-service stressors, the Board notes the existence of a December 1981 VA treatment record which states, "[t]he patient was also hospitalized at the VA hospital last week with an acute psychotic break associated with abuse from her husband."  This date would be shortly after her period of active duty service when her first alleged stressor occurred and before her other stressors which allegedly occurred while in the Reserves.  With evidence of behavioral changes contemporaneous with her claimed stressors, the Veteran should be afforded a VA examination for an opinion regarding the etiology of any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (a medical opinion may be used to corroborate a personal-assault stressor).

The Veteran is also attempting to establish service connection for conditions of both wrists, which she has at times reported as carpal tunnel syndrome.  She alleges that this began while on active duty, specifically stating that she first noticed a numbing sensation in her fingers while making beds in South Korea.  Her service treatment records (STRs) do not reference any treatment for such wrist conditions.  However, she has further stated that she had surgery on her wrists to treat carpal tunnel around 1985 at the Ann Arbor VA Medical Center.  These records are not in the claims file and it is not clear if an attempt was ever made to locate them.   She also testified at her hearing that she received treatment at Cook County Medical Center.  To date, no attempt has been made to obtain any outstanding records from this source.  Thus, additional efforts are warranted on remand.  She should be provided a VA compensation examination for her claimed wrist conditions to confirm any current diagnoses and then provide an opinion as to etiology.  See McLendon, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and/or any other indicated agency and verify the specific dates of the Veteran's periods of active service, ACDUTRA, and INACDUTRA, between July 1980 and December 1993.  

2.  Make arrangements to obtain the following:

(a) a complete copy of the Veteran's service treatment records dated from April 1979 to July 1980, to include all clinical records, any mental health records, and all records from the Brooke Army Medical Center Annex at Fort Sam Houston dated from July 1979 to November 1979; and 

(b) a complete copy of the Veteran's service treatment records, to include all clinical records and any mental health records, related to her service in the Army Reserves between July 1980 and December 1993.  

(c) a complete copy of the Veteran's service personnel records related to her service in the Army Reserves between July 1980 and December 1993.  

3.  Make arrangements to obtain the following:

(a)  the Veteran's complete treatment records (to include any archived records) from the Ann Arbor and Saginaw VA treatment facilities, dated from July 1980 to October 1998, to include a copy of any hospitalization report for an "acute psychotic break" between December 1, 1981 and December 15, 1981, and any records of surgery for carpal tunnel syndrome in the 1980s or 1990s; and 

(b) a complete copy of the Veteran's VA treatment records, dated from November 2008 forward.  

4.  Make arrangements to obtain the Veteran's complete treatment records from Cook County Medical Center, Bay City Hospital, and/or Bay City Medical Center.

5. Thereafter, schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

All indicated psychiatric testing should be conducted.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-V.

The examiner should review all of the Veteran's lay statements regarding the various stressors she alleges occurred to her while in service, including personal threats made against her after turning in an officer for asking her to become an escort in Korea, being told she would not be promoted unless she slept with her supervising officer, and then later being raped by that supervising officer.  The examiner should also examine the indicators of behavior change at that time, including her psychotic breakdown in 1981 (then attributed to abuse from her husband) and her request for a transfer across the state of Michigan in the 1980s while in the Reserves.  

The examiner must identify all current psychiatric disorders found to be present, including any PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressors.  The examiner should also note that the Veteran was described as "anxious appearing" during service in February 1980.

If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should note that the Veteran was described as "anxious appearing" during service in February 1980.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination of her wrists.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All indicated testing should be conducted.  

The examiner should identify all current disorders of the Veteran's wrists, to include any carpal tunnel syndrome.  

The examiner should then offer an opinion as to whether it is at least as likely as not that any currently demonstrated disorder of the wrists had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this determination, the examiner should review the Veteran's STRs, VAMC records, and lay statements regarding her fingers going numb while in service in South Korea.  The examiner must also consider her claim that she had surgery on her wrists in the 1980s to alleviate these symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7. Next, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinion(s) requested, the reports must be returned for corrective action.

8. Finally, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

